Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance:
Claim 1 and prior arts disclose a similar SRAM cell structure comprising a first pull-up transistor, a second pull-up transistor, a first pull-down transistor, a second pull-down transistor, a first pass-gate transistor and a second pass-gate transistor provided over two levels on a substrate, wherein the respective transistors are vertical transistors, wherein the first pull-up transistor and the second pull-up transistor are at a first level, and the first pull-down transistor, the second pull-down transistor, the first pass- gate transistor and the second pass-gate transistor are at a second level different from the first level.
However, prior arts fail to further disclose a first region wherein such first pull-up transistor and second pull-up transistor are located and a second region, where the first pull-down transistor, the second pull-down transistor, the first pass-gate transistor and the second pass-gate transistor are located at least partially overlap in a vertical direction with respect to an upper surface of the substrate, and wherein each of the first pull-up transistor, the second pull-up transistor, the first pull-down transistor, the second pull-down transistor, the first pass-gate transistor and the second pass-gate transistor comprises a first source/drain layer, a channel layer, and a second source/drain layer which first source/drain layer, channel layer, and second source/drain layer are stacked in the vertical direction, and a gate electrode formed at least partially surrounding a periphery of the channel layer and self-aligned with the channel layer as recited in claim 1. Thus, claims 1 & dependent claims 2-20 are allowable over prior arts of record.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827